Citation Nr: 9912468	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  98-04 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to the veteran's service-connected diabetes 
mellitus.

2.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
February 1980.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Atlanta, Georgia.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran has diabetes mellitus for which he receives 
daily insulin injections.  He also is on a restricted diet 
and suffers from occasional peripheral neuropathy and 
diabetic retinopathy.  He has, however, not been told to 
restrict his activities as a result of the diabetes mellitus.

3.  The veteran now suffers from hypertension.

4.  Medical evidence etiologically linking the veteran's 
hypertension with his service-connected diabetes mellitus has 
not been presented.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
7913 (1998).

2.  The claim for entitlement to service connection for 
hypertension secondary to the veteran's service-connected 
diabetes mellitus is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

In August 1995, the veteran was assigned a 40 percent 
disability rating for diabetes mellitus.  VA Form 21-6796, 
Rating Decision, January 30, 1996.  This was accomplished 
after the veteran underwent a VA Compensation and Pension 
examination in January 1996 that discovered the following:

a.  The veteran was taking a total of 31 
units of insulin per day;
b.  He was following a regimented diet;
c.  He was experiencing minimal impaired 
vibratory senses in the toes suggesting 
early peripheral neuropathy; and,
d.  He was diagnosed as suffering from 
nonproliferative diabetic retinopathy.

One year later, he came again to the VA requesting an 
increased evaluation for his diabetes mellitus.  A medical 
examination was conducted but because additional symptoms and 
manifestations indicative of a more severe condition were not 
chronicled, an increased evaluation was not granted.  VA Form 
21-6796, Rating Decision, July 25, 1997; Compensation and 
Pension Examination, May 19, 1997.  The veteran was notified 
of that decision and he has appealed to the Board for review.

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

The veteran's diabetes mellitus has been assigned a 
disability evaluation purusant to 38 C.F.R. Part 4, 
Diagnostic Code 7913 (1998), which says that a 10 percent 
rating will be warranted for diabetes mellitus which is 
manageable by restricted diet only.  If the diabetes requires 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet, a 20 percent evaluation will be 
assigned.  For diabetes mellitus requiring insulin, 
restricted diet and regulation of activities, a 40 percent 
rating is warranted.  

For diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, a 60 percent rating is warranted.  For 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, a 100 percent 
rating is warranted.  

Medical treatment records have been provided that show that 
the veteran receives treatment and care through the Atlanta 
VA Medical Center (VAMC) Diabetes Clinic.  However, those 
same records do not reveal a doctor's warning concerning 
activities or the limitation thereof.  The medical records 
also do not show any episodes of ketoacidosis or hypoglycemic 
reactions with considerable loss of weight and strength and 
with mild complications, such as pruritus ani or mild 
vascular deficiencies.

In April 1998, the veteran sat for a VA examination that 
produced a diagnosis of insulin dependent diabetes mellitus 
with poor compliance.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Although the veteran is 
on a special diabetic diet, suffers from diabetic 
retinopathy, and takes insulin to control his diabetes, there 
is no evidence of record indicating that the veteran has been 
ordered to restrict his activities or avoid strenuous 
occupational and recreational activities.  

Additionally, the medical evidence does not show that there 
have been any episodes of ketoacidosis or hypoglycemic 
reactions with considerable loss of weight and strength and 
with mild complications, such as pruritus ani or mild 
vascular deficiencies.  Thus, it is the decision of the Board 
that the criteria for a disability evaluation in excess of 40 
percent for the service-connected diabetes mellitus have not 
been met, and the veteran's claim is denied.

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1998) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

II.  Service Connection

Along with asking for an increased evaluation for diabetes 
mellitus, the veteran has also requested service connection 
for hypertension.  He does not contend that this condition 
began while in service.  Instead he avers that his service-
connected diabetes mellitus caused or resulted in the 
development of hypertension.  The RO has denied his claim and 
he has appealed.

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Moreover, per 38 C.F.R. § 3.310 (1998), a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered as part of the original decision.  Yet, before a 
determination is made on the merits of the claim, it must be 
decided as to whether that claim is well-grounded.

A well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
of the facts pertinent to the claim.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incident has resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The appellant claims that his arterial hypertension is a 
result of his service-connected diabetes mellitus.  As a 
result of his contention, a VA medical examination was 
conducted in April 1998 with the purpose of discovering the 
etiology of said hypertension.  Upon completion of the 
medical examination, the examiner wrote that the veteran's 
hypertension was not due to his diabetes mellitus.  The 
examiner further noted that when diabetes mellitus causes 
hypertension, there will be renal involvement.  Because the 
veteran has no renal involvement, the examiner deduced that 
the two conditions were not related to one another.

In conjunction with his claim, the veteran submitted copies 
of post-service medical treatment records, variously dated, 
showing treatment for numerous conditions, including diabetes 
mellitus and hypertension.  While these records do disclose 
treatment for various conditions, they do not etiologically 
link the veteran's heart condition with his diabetes 
mellitus.

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  The veteran maintains 
that his hypertension is related to his service-connected 
diabetes mellitus.  Yet, the only evidence to support his 
claim are his assertions.  Competent medical evidence has not 
been submitted demonstrating that his hypertension is related 
to his service-connected diabetes mellitus.  Mere contentions 
of the veteran, no matter how well-meaning, without 
supporting medical evidence that would etiologically relate 
his hypertension with his diabetes do not constitute a well-
grounded claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(Where the determinative issue involves medical causation or 
a medial diagnosis, competent medical evidence to the effect 
that claim is "plausible" or "possible" is required.).  
Therefore, the claim of entitlement to service connection for 
hypertension secondary to the veteran's service-connected 
diabetes mellitus is not well-grounded and the claim is 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1994) (en 
banc).  


ORDER

1.  Entitlement to an increased evaluation for diabetes 
mellitus is denied.

2.  Entitlement to service connection for hypertension 
secondary to the veteran's service-connected diabetes 
mellitus is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1996), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.


